     Case 2:15-md-02641-DGC Document 13091 Filed 10/24/18 Page 1 of 2



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   IN RE: Bard IVC Filters Products Liability      No. MDL 15-2641-PHX-DGC
10   Litigation,
     ___________________________________
11
     Deborah Lee Jarem,
12                                                   No. CV-17-4725-PHX-DGC
            Plaintiffs,
13
     v.
                                                     ORDER
14
     C. R. Bard, Inc., a New Jersey corporation;
15   and Bard Peripheral Vascular, Inc., an
     Arizona corporation,
16
           Defendants.
17
18
19         Counsel for Plaintiff Deborah Lee Jarem has filed a motion for leave to withdraw
20   as counsel. Doc. 12104.
21         IT IS ORDERED:
22         1.     A telephonic hearing on Plaintiff’s counsel’s motion for leave to withdraw
23   will be held on December 4, 2018 at 3:30 p.m. before Senior Judge David G. Campbell,
24   401 West Washington Street, Courtroom 603, Phoenix, Arizona 85003. Counsel for
25   Plaintiff, Plaintiff Deborah Lee Jarem, and counsel for Defendants shall appear
26   telephonically at the hearing. Counsel for Plaintiff shall be responsible for initiating a
27   telephone conference to include counsel for Plaintiff, Plaintiff Deborah Lee Jarem,
28   counsel for Defendants, and the Court. If a dial in number is to be used, counsel for
     Case 2:15-md-02641-DGC Document 13091 Filed 10/24/18 Page 2 of 2



 1   Plaintiff shall provide the dial-in number to Plaintiff Deborah Lee Jarem, counsel for
 2   Defendants, and the Court no later than December 3, 2018 at 12:00 noon.
 3         2.     Counsel for Plaintiff Deborah Lee Jarem shall provide a copy of this Order
 4   to Ms. Jarem on or before November 23, 2018 and shall file a notice with the Court
 5   indicating how and when Ms. Jarem received the Order.
 6         Dated this 24th day of October, 2018.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
